 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALONSO MCKINEY,                                   No. 2:19-cv-0784-EFB P
12                       Petitioner,
13            v.                                        ORDER
14    G. NEWSON,
15                       Respondent.
16

17           Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. Petitioner is incarcerated at Kern Valley State Prison in Kern County, which

19   lies in the Fresno division of this district. However, his petition challenges a 1997 conviction for

20   assault with a deadly weapon and three-strikes sentence imposed by the Los Angeles County

21   Superior Court, which lies in the United States District Court for the Central District of

22   California. While both this court and the United States District Court in the district where

23   petitioner was convicted have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410 U.S.

24   484 (1973), any and all witnesses and evidence necessary for the resolution of petitioner’s

25   application are more readily available in the county of conviction. Id. at 499 n.15; 28 U.S.C.

26   § 2241(d).

27   /////

28   /////
 1          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is
 2   transferred to the Western Division of the United States District Court for the Central District of
 3   California.
 4   DATED: May 8, 2019.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
